DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 recites: “wherein each of the three safety thresholds”.  Applicant is advised to change this to “wherein each of the at least two safety thresholds”.  Appropriate correction is required.

Response to Amendment
Applicant’s arguments with respect to claim(s) 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 – 13, 17, 18, 20 – 22, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over AHMED et al. US 2015/0043115 (hereinafter AHMED) in view UEHARA) and further in view of Conner US 2016/0195294 (hereinafter Conner).

Regarding claim 11, AHMED teaches: a method of protecting at least one solid state relay connected between a load and a power bus within a control device from potentially damaging over current conditions (Fig. 1), comprising the steps of:
(a) determining a safety threshold, each threshold comprising a maximum current flow level, the threshold being defined according to a safe power dissipation capacity of the at least one solid state relay ([0019] - - Imax is a threshold; [0027] - - limits the average current to the value that the relay is capable of passing safely);
(b) measuring a current flow through the power bus ([0018] - - current sensor measures current to the load);
(c) comparing that measured current flow to each of the thresholds ([0019] - - if the current is greater than Imax);
(d) determining if the measured current flow exceeds the maximum current flow level of the safety thresholds ([0019] - - if the current is greater than Imax);
(e) if the measured current flow exceed the maximum current flow level of the safety threshold, and shutting down each of the at least one solid state relays ([0019] - - if the current is greater than Imax, shut down the solid state relay);

But AHMED does not explicitly teach: 
(a) determining a set of at least three safety thresholds, each threshold comprising a maximum current flow level and a maximum permitted time;

(d) determining if the measured current flow exceeds the maximum current flow level of at least one of the at least three safety thresholds;
(e) if the measured current flow exceed the maximum current flow level of the at least one of the at least three safety thresholds, determining if the current flow has occurred for a period exceeding the maximum permitted time defined for that threshold and shutting down if the maximum permitted time threshold has been exceeded;
(f) repeating step (e) for each of the at least three safety thresholds; and
(g) repeating steps (b) through (f).

However, UEHARA teaches:
(a) determining a set of at least three safety thresholds, each threshold comprising a maximum current flow level and a maximum permitted time (Fig. 3B, Fig. 6 [0031] - - a plurality of operating points, cut off a load current when the currant larger than a specified current for a specified time or longer);
 (c) comparing that measured current flow to each of the at least three safety thresholds (Fig. 3B, Fig. 6 [0058]-[0063] - - compare the measured current to each current threshold 15A, 30A & etc.);
(d) determining if the measured current flow exceeds the maximum current flow level of at least one of the at least three safety thresholds (Fig. 3B, Fig. 6 [0058]-[0063] - - compare the measured current to each current threshold 15A, 30A & etc.);

(f) repeating step (e) for each of the at least three safety thresholds (Fig. 6); and
(g) repeating steps (b) through (f) (Fig. 6).

AHMED and UEHARA are analogous art because they are from the same field of endeavor.  They all relate to over current protection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above control device, as taught by AHMED, and incorporating using at least three safety thresholds, as taught by UEHARA.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve the thermostat, as suggested by UEHARA ([0006] - - reliably interrupt a load current when over flows).

But the combination of AHMED and UEHARA does not explicitly teach: a plurality of power bus switches.

However, Conner teaches: a plurality of power bus switches (Fig. 9A, [0093] - - multiple FET switches)

AHMED, UEHARA and Conner are analogous art because they are from the same field of endeavor.  They all relate to over current protection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above control device, as taught by the combination of AHMED and UEHARA, and incorporating a plurality of power bus switches, as taught by Conner.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve over-current protection, as suggested by Conner ([0093]).

Claim 20 is substantially similar to claim 11 and is rejected for the same reasons and rationale as above.

Regarding claim 12, the combination of AHMED, UEHARA and Conner teaches all the limitations of the base claims as outlined above. 

AHMED further teaches: each of the three safety thresholds is based on a maximum power level that a FET of an associated at least one solid state relay can 

Claim 21 is substantially similar to claim 12 and is rejected for the same reasons and rationale as above.

Regarding claim 13, the combination of AHMED, UEHARA and Conner teaches all the limitations of the base claims as outlined above. 

UEHARA further teaches: steps (b) through (f) are repeated about every 1 ms ([0053] - - a set period of time is 2ms). 

AHMED, UEHARA and Conner are combinable for the same rationale as set forth.

Claim 22 is substantially similar to claim 13 and is rejected for the same reasons and rationale as above.

Regarding claim 17, the combination of AHMED, UEHARA and Conner teaches all the limitations of the base claims as outlined above. 

AHMED further teaches: shutting down each of the at least one solid state relays comprises receiving a fault logic signal and treating the fault logic signal as an interrupt ([0001] - - “a feedback circuit for interrupting an input control signal”).

Claim 26 is substantially similar to claim 17 and is rejected for the same reasons and rationale as above.


Regarding claim 18, the combination of AHMED, UEHARA and Conner teaches all the limitations of the base claims as outlined above. 

Conner further teaches: the at least one solid state relay is part of an electrical subsystem which is part of an HVAC subsystem ([0005] - - solid state switching elements in HVAC)

AHMED, UEHARA and Conner are combinable for the same rationale as set forth.

Claim 27 is substantially similar to claim 18 and is rejected for the same reasons and rationale as above.

Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over AHMED et al. US 2015/0043115 (hereinafter AHMED) in view of UEHARA US UEHARA) and Conner US 2016/0195294 (hereinafter Conner) and further in view of Klug US 2013/0234779 (hereinafter Klug).

Regarding claim 19, the combination of AHMED, UEHARA and Conner teaches all the limitations of the base claims as outlined above. 

But the combination of AHMED, UEHARA and Conner does not explicitly teach: 
the at least one solid state relay comprises: a pair of FETs; a charge pump to deliver a control voltage to the gates of the FETS from the processor; and a fast shutdown circuit, operable to connect the output of the charge pump to ground when the fast shutdown circuit detects that the control voltage is less than a predefined value.

However, Klug teaches:
the at least one solid state relay comprises: a pair of FETs (Fig. 7B, [0076] - - two IGBTs); a charge pump to deliver a control voltage to the gates of the FETS from the processor (Fig. 2, [0042] - - storage capacitors are charge pumps); and a fast shutdown circuit (Fig. 6, [0066] - - fast turn-off circuit), operable to connect the output of the charge pump to ground when the fast shutdown circuit detects that the control voltage is less than a predefined value (Fig. 6, [0066] - - fast turn-off circuit).

AHMED, UEHARA, Conner and Klug are analogous art because they are from the same field of endeavor.  They all relate to control system.

 the combination of AHMED, UEHARA and Conner, and incorporating a solid state relay comprising FET, charge pump & etc., as taught by Klug.  

One of ordinary skill in the art would have been motivated to do this modification in order to perform fast turn-off of a power supply, as suggested by Klug ([0007]).

Claim 28 is substantially similar to claim 19 and is rejected for the same reasons and rationale as above.

Claims 15, 16, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over AHMED et al. US 2015/0043115 (hereinafter AHMED) in view of UEHARA US 2014/0347774 (hereinafter UEHARA) and Conner US 2016/0195294 (hereinafter Conner) and further in view of UKIL US 2013/0141827 (hereinafter UKIL).

Regarding claim 15, the combination of AHMED, UEHARA and Conner teaches all the limitations of the base claims as outlined above. 

But the combination of AHMED, UEHARA and Conner does not explicitly teach: 
the maximum permitted time defined for at least one safety threshold of the at least three safety thresholds is defined in terms of a predefined number of AC cycles.

UKIL teaches:
the maximum permitted time defined for at least one safety threshold of the at least three safety thresholds is defined in terms of a predefined number of AC cycles ([0060] - - if the current exceeds the threshold after a few AC cycles).

AHMED, UEHARA, Conner and UKIL are analogous art because they are from the same field of endeavor.  They all relate to over current protection.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of the combination of AHMED, UEHARA and Conner, and incorporating time defined in terms of number of AC cycles, as taught by UKIL.  

One of ordinary skill in the art would have been motivated to do this modification in order to detecting fault on an AC power, as suggested by UKIL ([0010]).

Claim 24 is substantially similar to claim 15 and is rejected for the same reasons and rationale as above.

Regarding claim 16, the combination of AHMED, UEHARA, Conner and UKIL teaches all the limitations of the base claims as outlined above. 

UEHARA further teaches:

instances in which a given maximum measured power bus current exceeds the lower safety threshold are counted toward the higher safety threshold (Fig. 3B, Fig. 6 [0058]-[0063] - - compare the measured current to each current threshold 10A, 15A & etc.; 15A is a lower safety threshold; 10A is a higher safety threshold; When current is above 15A, both counter 1 and counter 2 are increased by +1; therefore instances in which a given maximum measured power bus current exceeds the lower safety threshold are counted toward the higher safety threshold).

UEHARA further teaches:
the maximum permitted time defined for the safety threshold are each defined in terms of respective predefined numbers of AC cycles ([0060] - - if the current exceeds the threshold after a few AC cycles); and

AHMED, UEHARA, Conner and UKIL are combinable for the same rationale as set forth.

Claim 25 is substantially similar to claim 16 and is rejected for the same reasons and rationale as above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUHUI R PAN/           Primary Examiner, Art Unit 2116